

 
 

--------------------------------------------------------------------------------

 

BUSINESS ADVISORY BOARD
CONSULTING AGREEMENT




This Business Advisory Board Consulting Agreement (the “Agreement”) is made as
of this 22nd day of June, 2009, between Shrink Nanotechnologies, Inc., a
Delaware corporation (the "Company"), and Heiner Dreismann (the "Consultant")
and shall be effective upon execution by the Company and the Consultant (the
"Effective Date").  The Company and the Consultant are collectively referred to
herein as the “Parties.”


The Consultant has a long history of experiences and successes in a business
area which shall broadly be referred to as the diagnostics, life sciences and
biotech fields, and these fields are of particular interest to the Company.  The
Company wishes to retain the Consultant in a consulting capacity and as a member
of one or more panels (a “Panel”) of the Company's Business Advisory Board (the
“BAB”) and the Consultant desires to perform such consulting services.
Accordingly, the Parties agree as follows:


1.           Services.  The Consultant will advise the Company's management,
employees and agents, at reasonable times, in matters related to the relevant
field of interest (“Field of Interest”), as requested by the Company and set
forth in Exhibit A attached hereto.Consultant will provide consulting services,
which shall amount to not less than two days per month, as reasonably requested
by the Company and as the Consultant’s schedule permits.  Consultation may be
sought by the Company over the telephone, in person, at the Company's offices or
another reasonable location or through written correspondence, and will involve
reviewing activities and developments in the Field of Interest.  Additionally,
Consultant may be requested to attend, to the extent Consultant’s schedule
permits, one or more in person meetings with other members of a Panel or the
BAB, upon reasonable notice being given to the Consultant, in keeping with the
terms of this Agreement.


1.1           Strategic Parties.  As a part of this Agreement, Consultant is to
assist the Company in developing new relevant business relationships with
strategic parties in the United States and around the world.  For the purposes
Section 3.3 of this Agreement, any such party shall be referred to as a
“Strategic Party” and such a Strategic Party shall retain such a definition
under Section 3.3 of this Agreement until the earlier date of either (i) two
years subsequent to the Term, or (ii) immediately following the date which
Consultant is not serving as a member of the Company’s Board of Directors.


1.1.1           Consultant shall provide Company with reasonable notice (“SP
Notice”) of a referral to a potential Strategic Party.  For five (5) business
days following a SP Notice, Company shall have the right to disclose to
Consultant any prior business contacts or relationships with a potential
Strategic Party (a “Notice of Prior Contacts”).  In the event Company fails to
provide a Notice of Prior Contacts, such a potential Strategic Party shall
become a Strategic Party under Section 3.3 of this Agreement.


2.           Term and Termination.  The term of this Agreement will begin on the
Effective Date of this Agreement and will end on the first year anniversary
(based on a 360 day year containing four (4) ninety (90) day quarterly periods)
of this Agreement or upon earlier termination as provided below (the "Term");
provided that the Term may be renewed, by mutual assent by the Parties, for
successive one-year periods. This Agreement may be terminated at any time upon
sixty (60) days written notice by either party.  The Consultant agrees,
following the termination of this Agreement or upon earlier request by the
Company, to promptly return all drawings, tracings, and all visual or written
materials in the Consultant’s possession that were supplied by the Company in
conjunction with the Consultant’s consulting services under this Agreement, or
generated by the Consultant in the performance of consulting services under this
Agreement.


3.           Compensation.  The right, title and interest in the Compensation
discussed in this Section 3 shall be earned, vest and be due and payable, during
the Term, in equal quarterly amounts, commencing on July 15, 2009, on the first
day of the quarterly period immediately subsequent to a quarterly period in
which this Agreement was effective.  The Consultant shall be compensated for
services rendered as set follows:


3.1           Every quarter and at the option of the Consultant, either: (i)
$20,000 (the “Quarterly Cash Fee”), or (ii) 20,000 common shares of Company
stock (the “Quarterly Stock Fee”).


3.1.1           Quarterly Cash Fee.  At any time subsequent to the end of a
quarterly period, at the time such a quarterly payment under Section 3.1 is due,
Consultant shall only be entitled to receive a maximum amount of Quarterly Cash
Fees derived by multiplying: (i) fifteen percent (15%) and (ii) the aggregate
of: (A) the (net of fees) amount, exclusive of a pass through investment, of any
new debt or equity investment into the Company by a non-affiliated third party
(a “New Investment”) during the Term of this Agreement; and (B) all Strategic
Party Cash (referred to in Section 3.3) received by the Company during the Term
of this Agreement.  A non-affiliated third party shall mean a party who is not
presently an obligee of the Company or a Company shareholder.  To be clear, for
example, if during the Term, a New Investment was made which provided the
Company with $1,000,000 (net of fees), unless the Company was provided a written
election from consultant stating all fees due under this Agreement would be paid
in Quarterly Stock Fees, exactly $120,000 (i.e. the total amount of all
Quarterly Cash Fees under this Agreement) of this New Investment would be made
available to, and reserved for, Consultant to pay Quarterly Cash
Fees.  Additionally, if the above example New Investment was only $500,000, and
there were no additional New Investments made during the Term, then a maximum of
$75,000 would be available to be paid to Consultant under this Section 3.1.1 in
Quarterly Cash Fees.


3.1.2           Deferral.  To the extent the Company has not completed a New
Investment at the time Consultant may exercise a right related to the above
Sections 3.1 and 3.1.1, Consultant may elect to defer such rights until the date
any subsequent quarterly payment under Section 3.1 is due (a “Deferral”).  Once
any compensation under this Section 3.1 is earned, the termination of this
Agreement by either party or by mutual agreement, shall not affect the Company’s
obligations to make such payments pursuant to Section 3.1.  However, by the 90th
day subsequent to the end of the Term, Consultant shall have exercised all
rights due under this Agreement related to Section 3.1.


3.2           Consultant understands that any restricted shares, and any
securities issued in respect thereof, shall bear the following legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  THESE
SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.


3.3           Additional Success Fees.  The below success fees shall be paid
within ninety days subsequent to the end of the Company’s fiscal year end
(December 31) from cash received by the Company from either: (i) sublicensing
agreements the Company enters into with Strategic Parties or (ii) revenues
generated from the sale of goods or services to a Strategic Party.  Cash
received by the Company related to this Section 3.3 shall be referred to as
“Strategic Party Cash.”  Consultant shall be paid the greater dollar value in
Success Fees as follows:


3.3.1           Net of all royalties and dividends payments, five percent (5%)
of sublicensing Strategic Party Cash received by the Company from a Strategic
Party; or


3.3.2           Net of costs of goods or services and a pro-rata allocation of
sales, general and administrative costs, three percent (3%) of the revenues
received by the Company from the sale of goods and services to or through a
Strategic Party.


3.3.3           Under this Section 3.3, 3.3.1 and 3.3.2, the Company shall
receive a credit of an amount equal to the amount of Quarterly Cash Fees paid to
Consultant at the time a payment under Section 3.3, 3.3.1 and 3.3.2 is due, and
in any event, such an amount shall not exceed $80,000.


3.4.           The maximum amount of payments which may become due to Consultant
under Sections 3.3, 3.3.1, 3.3.2 and 3.3.3 is five million dollars ($5,000,000).


3.5           The Company shall reimburse the Consultant for all pre-approved
and reasonable expenses incurred in the performance of this Agreement.


4.           Certain Other Contracts.  Company is aware that Consultant is
involved in several professional engagements with various commercial
entities.  The Consultant will not disclose to the Company any information that
the Consultant is obligated to keep secret pursuant to an existing
confidentiality agreement with a third party, and nothing in this Agreement will
impose any obligation on the Consultant to the contrary.  The consulting work
performed hereunder will not be conducted on time that is required to be devoted
to any other third party. The Consultant shall not use the funding, resources
and facilities of the any other third party to perform consulting work hereunder
and shall not perform the consulting work hereunder in any manner that would
give any third party rights to the product of such work.  The Consultant has
disclosed and, during the Term, will disclose to the President of the Company
any conflicts between this Agreement and any other relevant agreements binding
the Consultant.


5.           Direction of Projects and Inventions to the Company. Subject to the
Consultant's obligations under any confidentiality or other written obligations
to third parties (including academic institutions which Consultant is employed
by), during the Term of this Agreement, the Consultant will use his best efforts
to disclose to the President of the Company, on a confidential basis, technology
and product opportunities which come to the attention of the Consultant in the
Field of Interest, and any invention, improvement, discovery, process, formula
or method or other intellectual property relating to or useful in, the Field of
Interest (collectively "New Discoveries"), whether or not patentable or
copyrightable, and whether or not discovered or developed by Consultant.


6.           Inventions Discovered by the Consultant While Performing Services
Hereunder. The Consultant will promptly and fully disclose to the President of
the Company any invention, improvement, discovery, process, formula, technique,
method, trade secret, or other intellectual property, whether or not patentable,
whether or not copyrightable (collectively, "Invention") made, conceived,
developed, or first reduced to practice by the Consultant, either alone or
jointly with others, while performing services hereunder. The Consultant hereby
assigns to the Company all of his right, title and interest in and to any such
Inventions. The Consultant will execute any documents necessary to perfect the
assignment of such Inventions to the Company and to enable the Company to apply
for, obtain, and enforce patents or copyrights in any and all countries on such
Inventions. The Consultant hereby irrevocably designates the Secretary of the
Company as his agent and attorney-in-fact to execute and file any such document
and to do all lawful acts necessary to apply for and obtain patents and
copyrights, and to enforce the Company's rights under this paragraph. This
Section 6 will survive the termination of this Agreement.


7.           Confidentiality.


7.1           The Consultant acknowledges that, during the course of performing
his services hereunder, the Company will be disclosing information to the
Consultant, and the Consultant will be developing information related to the
Field of Interest, Inventions, projects, products, potential customers,
personnel, business plans, and finances, as well as other commercially valuable
information (collectively "Confidential Information"). The Consultant
acknowledges that the Company's business is extremely competitive, dependent in
part upon the maintenance of secrecy, and that any disclosure of the
Confidential Information would result in serious harm to the Company.  The
Consultant agrees that the Confidential Information will be used by the
Consultant only in connection with consulting activities hereunder, and will not
be used in any way that is detrimental to the Company.  The Consultant agrees
not to disclose, directly or indirectly, the Confidential Information to any
third person or entity, other than representatives or agents of the Company. The
Consultant will treat all such information as confidential and proprietary
property of the Company.  The term "Confidential Information" does not include
information that (i) is or becomes generally available to the public other than
by disclosure in violation of this Agreement, (ii) was within the relevant
party's possession prior to being furnished to such party, (iii) becomes
available to the relevant party on a non-confidential basis, or (iv) was
independently developed by the relevant party without reference to the
information provided by the Company.  The Consultant may disclose any
Confidential Information that is required to be disclosed by law, government
regulation or court order. If disclosure is required, the Consultant will give
the Company advance notice so that the Company may seek a protective order or
take other action reasonable in light of the circumstances.  Upon termination of
this Agreement, the Consultant will promptly return to the Company all materials
containing Confidential Information as well as data, records, reports and other
property, furnished by the Company to the Consultant or produced by the
Consultant in connection with services rendered hereunder, together with all
copies of any of the foregoing. Notwithstanding such return, the Consultant
shall continue to be bound by the terms of the confidentiality provisions
contained in this Section 7 for a period of two years after the termination of
this Agreement.


7.2           If the Consultant has a conflict of interest, or potential
conflict of interest, with respect to any matter presented at a meeting of the
BAB, he shall excuse himself from the discussion of such matter and at the time
of the execution of this Agreement, Consultant shall disclose and describe all
potential conflicts of interest that may arise from the execution of this
Agreement with respect to prior engagements Consultant is a party to.


7.3           The attached Exhibit C Non-Disclosure Agreement shall be
incorporated herein as if it were a term of the same Agreement.


8.           Freedom to Publish.


8.1           Notwithstanding the confidentiality provisions, or any other
provision, of this Agreement, the Consultant may publish and make oral
presentations of the results of the Consultant's work performed pursuant to this
Agreement under the terms set forth in this Section 8.


8.2           The Consultant acknowledges that publication or oral disclosure of
any Invention or other work prior to filing for patent or copyright protection
could result in the complete loss of any commercial value of the Consultant's
research to the Company, and/or the Consultant, as the case may be. The
Consultant will provide the Company with sufficient disclosure regarding
Inventions owned by the Company under Section 6 at least 90 days prior to
publication to allow the Company to evaluate such disclosure; Consultant will
work with the Company to file patent or copyright applications prior to
disclosure or publication, or to modify such publication if such disclosure
regarding Inventions owned by the Company under Section 6 would materially
affect the business of the Company.


9.           Use of Name. It is understood that the name of the Consultant will
appear in disclosure documents required by securities laws, and in other
regulatory, administrative filings and public relations materials in the
ordinary course of the Company's business. The above-described uses will be
deemed to be acceptable uses.


10.           No Conflict: Valid and Binding. The Consultant represents that
neither the execution of this Agreement nor the performance of the Consultant's
obligations under this Agreement will result in a violation or breach of any
other agreement by which the Consultant is bound. The Company represents that
this Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company, subject to no conflicting agreements.


11.           Notices. Any notice provided under this Agreement shall be in
writing and shall be deemed to have been effectively given (i) upon receipt when
delivered personally, (ii) one day after sending when sent by private express
mail service (such as Federal Express), or (iii) 5 days after sending when sent
by regular mail to the following address:


In the case of the Company:
In the case of the Consultant:
   
Shrink Nanotechnologies, Inc.
Attention: Heiner Dreismann
2038 Corte del Nogal, Suite 110
4253 Golden Oak Court
Carlsbad, California 92011
Danville, California 94506



or to other such address as may have been designated by the Company or the
Consultant by notice to the other given as provided herein.


12.           Independent Contractor: Withholding. The Consultant will at all
time be an independent contractor, and as such will not have authority to bind
the Company. The Parties acknowledge that this Agreement is not a contract
within the meaning of Section 2750 of the California Labor Code, and the
Consultant is not an employee of the Company for any purpose under the
California Labor Code.  Consultant will not act as an agent nor shall he be
deemed to be an employee of the Company for the purposes of any employee benefit
program, unemployment benefits, or otherwise. The Consultant recognizes that no
amount will be withheld from his compensation for payment of any federal, state,
or local taxes and that the Consultant has sole responsibility to pay such
taxes, if any, and file such returns as shall be required by applicable laws and
regulations. Consultant shall not enter into any agreements or incur any
obligations on behalf of the Company.


13.           Assignment. Due to the personal nature of the services to be
rendered by the Consultant, the Consultant may not assign this Agreement. The
Company may assign all rights and liabilities under this Agreement to a
subsidiary or an affiliate or to a successor to all or a substantial part of its
business and assets without the consent of the Consultant. Subject to the
foregoing, this Agreement will inure to the benefit of and be binding upon each
of the heirs, assigns and successors of the respective parties.


14.           Severability. If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and the
remaining provisions shall continue in full force and effect.


15.           Remedies. The Consultant acknowledges that the Company would have
no adequate remedy at law to enforce Sections 4, 5, 6 and 7 hereof. In the event
of a violation by the Consultant of such Sections, the Company shall have the
right to obtain injunctive or other similar relief, as well as any other
relevant damages, without the requirement of posting bond or other similar
measures.


16.           Governing Law; Entire Agreement; Amendment. This Agreement shall
be governed by the laws of the State of California applicable to agreements made
and to be performed within such State, represents the entire understanding of
the parties, supersedes all prior agreements between the parties, and may only
be amended in writing.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


Shrink Nanotechnologies,
Inc.                                                                        
                        Consultant






____________________________                                                                                     _____________________________
By: Mark L.
Baum                                                                                                                    
  By: Heiner Dreismann
Its:
CEO                                                                                                                                   
    an individual

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




Fields of Interest


The Consultant has reviewed information provided by the Company and other
information which may be publicly available on the world-wide-web, and is
familiar with the specific research efforts and business projects that the
Company is engaged in and is actively pursuing.  Additionally, Consultant has
previously met with representatives of the Company on an informal basis and has
some basic understanding of the technology the Company has access to and the
projects that the Company is pursuing.


The Company wishes to pursue the development of strategic relationships in order
to make its technologies commercially relevant and available in the US domestic
and international marketplaces.  More specifically, the Company is interested in
developing strategic relationships in the solar, biotech and biomedical
businesses.


Description of Services


Assist management of the Company by:


1.           Evaluate merger and acquisition opportunities in the diagnostics
field;
2.           Assist in shaping the general business direction of the Company;
3.           Participate in meetings with potential investors;
4.           Recruiting of Business Advisory Board Members, prospective
Boardmembers to the Company Board ofDirectors and Consultants to the Company;
5.           Recruiting full-time management and personnel to the Company;
6.           Reviewing the feasibility of the business goals of the Company and
developing strategies for achievingthem;
7.           Identifying and developing relationships with potential strategic
partners;
8.           Identifying, reviewing and advising the Company, in a form (oral,
writing or other) that is generallyacceptable by scientists advising
businesspersons in order to be reasonably commercially useful, as to themost
recent scientific advances in the Field of Interest, as well as other scientific
developments and intellectual property in the Field of Interest; and
9.           Providing advice, support, theories, techniques and improvements in
the Company's commercial productdevelopment activities.


CV


See Exhibit B


Prior Engagements and Potential Conflicts of Interest*


* Only include engagements which are either (i) within the past 3 years, and
(ii) relevant engagements prior to the past three years which may affect the
Consultant’s performance under this Agreement


Name of
Company                                                                                                           Area
of Consultation

 
 

--------------------------------------------------------------------------------

 

Exhibit B
Curriculum Vitae of Heiner Dreismann


Heiner Dreismann, Ph.D.
4253 Golden Oak Ct
Danville, CA 94506
phone: 925-858-8088
e-mail: heiner.dreismann@sbcglobal.net




Senior Management Executive
International executive with more than 24 years experience in biotech and
healthcare companies. Versatile and entrepreneurial with a proven track record
in general management with P&L responsibility as well as management of corporate
functions such as research and development, manufacturing, marketing, business
development, licensing, mergers and acquisitions and several board memberships
of public and private companies.


PROFESSIONAL EXPERIENCE:


President and
CEO                                                                                                                                                        
  2006 - present
Vectrant Technologies, Inc.


Board
Positions                                                                                                                                                                
2006 - present
Serving on boards of Nanogen, GeneNews, Vectrant Technologies,
Sirius Genomics, Smart Holograms (Chairman),
OxFord BioDynamics, Magellan Diagnostics, Singulex, MedBioGene,
BioHelix, Celula,Inc.


President and
CEO                                                                                                                                                      
      2000 - 2006
Roche Molecular Systems, Inc.


·  
Grew the RMS molecular IVD business from $640 million to $1.2 billion annually
by creating an industry leading product portfolio and spearheading global
marketing and sales efforts.

·  
Attracted corporate investments in excess of $1 billion and lead a staff of
1600.

·  
Expanded the PCR business into four new areas (Women’s Health, Microbiology,
Oncology and Genomics).

·  
Doubled the overall value of Roche Molecular Diagnostics during a six year
period.



Head of Global Business
Development                                                                                                                                2000
Roche Diagnostics


·  
Responsible for Global Business Development for the $7 Billion IVD business of
Roche Diagnostics, including global strategy, mergers and acquisitions, and
licensing/patents.

·  
Led the strategic vision process and established a new strategic architecture
for Roche Diagnostics.



Head of Integration
Office                                                                                                                                             
     1997 - 1999
Roche Diagnostics


·  
Managed the merger of Roche Diagnostics’ IVD businesses and Boehringer Mannheim.

·  
Masterminded the organizational structure and business strategy of the newly
formed Roche Diagnostics and coordinated the implementation of all integration
plans.

·  
The Roche-Boehringer union is considered to be the most successful industry
merger in recent years.



Head of Business Unit PCR
Europe                                                                                                                       
                  1991 - 1997
Roche Diagnostics


·  
Managed the introduction of PCR IVD technology for Roche in Europe.

·  
Responsible for the global product portfolio planning and business strategy for
Roche Molecular Systems.



Head of Business Unit
Microbiology                                                                                                                            1990
- 1991
Roche Diagnostics


·  
Supervised a global microbiology business with $60 million in annual revenues,
including research, development, manufacturing and marketing.

·  
Proposed the divestiture of the microbiology business and located buyer (Becton
Dickinson).

·  
Managed the entire transaction and executed Roche’s complete integration plan.



Vice President R&D Infectious
Diseases                                                                                                             
     1987 - 1990
Roche Diagnostics
.
·  
Head of global R&D for infectious disease products for Roche Diagnostics;
included responsibility for development of IVD instrumentation for infectious
diseases.



Vice President of
Manufacturing                                                                                                                                 1985
- 1987
Roche Diagnostics


·  
Supervised manufacturing operations for microbiological diagnostics.



Director of R&D
Microbiology                                                                                                                                   1983
- 1985
Roehm GmbH
Roehm was a leading biotechnology company engaged in manufacturing industrial
enzymes.


·  
Responsible for genetic engineering and enzyme yield improvement for bacterial
and fungal manufacturing strains.



Post-Doctoral
Fellowship                                                                                                                                                
      1983
French Center for Nuclear Research in Saclay (near Paris)


·  
Genetic research with gram-negative bacteria.



EDUCATION/ AWARDS:


Ø  
Diploma in Biology (Masters Degree), Westfaelische Wilhelms University, Muenster

Ø  
Ph.D. Degree in Microbiology/Molecular Biology, Westfaelische Wilhelms
University, Muenster (summa cum laude)

Ø  
Published several scientific articles, membership in professional associations
(EDMA, American Society for Microbiology, New York Academy of Sciences)

Ø  
University of Muenster award for outstanding Ph.D. thesis






 
 

--------------------------------------------------------------------------------

 
